 


114 HJ 55 : Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2016-05-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
114th CONGRESS 
 2d Session 
H. J. RES. 55 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Brat introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
 
May 31, 2016 
Additional sponsors: Mr. Ribble, Mr. Amash, Mr. Zinke, Mr. Cramer, Mr. Gosar, Mr. Perry, Mr. Newhouse, Mr. Walberg, Mr. Massie, Mr. Mooney of West Virginia, Mr. McClintock, Mr. Guthrie, Mr. Griffith, Mr. Clawson of Florida, Mr. Jones, Mr. Posey, Mr. Duncan of South Carolina, Mr. Rohrabacher, Mr. Sanford, Mr. Harris, Mr. Labrador, Mr. Rigell, Mr. Yoho, Mr. Gowdy, Mr. Stutzman, Mr. Messer, Mr. Gibson, Mr. Palazzo, Mr. Webster of Florida, Mr. Westerman, Mr. Sensenbrenner, Mrs. Love, Mr. Moolenaar, Mr. Grothman, Mr. Lipinski, Mr. Walker, Mr. Zeldin, Mr. Bishop of Michigan, Mr. Rokita, Mr. Marino, Mr. Rice of South Carolina, Mr. Salmon, Mr. Byrne, Mr. Meadows, Mr. Fleming, Mr. Buck, Mr. Jordan, Mr. Schweikert, Mr. Bridenstine, Mr. Blum, Mr. Stivers, Mr. DesJarlais, Mr. Carter of Georgia, Mr. Garrett, Mr. Guinta, Mrs. Blackburn, Mr. Fincher, Mr. Austin Scott of Georgia, Mr. Ratcliffe, Mr. Franks of Arizona, Mr. Loudermilk, Mr. Renacci, and Mr. Trott  
 
JOINT RESOLUTION 
Proposing a balanced budget amendment to the Constitution of the United States. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:   — 1.Expenditures and receipts shall be balanced, which may occur over more than one year to accommodate economic conditions. Expenditures shall include all expenditures of the United States except those for payment of debt, and receipts shall include all receipts of the United States except those derived from borrowing.  
2.For emergency situations two-thirds of the House of Representatives and the Senate may for limited times authorize expenditures exceeding those pursuant to rules established under section 1. Debts incurred from such expenditures shall be paid as soon as practicable.  3.Congress shall have power to enforce this article by appropriate legislation, which shall allow not more than ten years after ratification to comply with section 1. .  
 
